Case 1:17-cv-06404-BMC-SMG Document 199-2 Filed 10/29/18 Page 1 of 2 PageID #: 4039




                                                                                               250 Park Avenue, Level 18
                                                                                              New York, New York 10177
                                                                                                  direct: (212) 813-7092
                                                                                                        arogers@cdslegal.com
                                                                                                      forensics@cdslegal.com



   Adam Rogers, CBE
    EXPERIENCE

    November, 2017 – Present
    Forensic Analyst
    Forensic Services Group
    Complete Discovery Source, New York, NY


   I am a computer forensic and eDiscovery professional of a growing forensic services group. My main duties include
   complex data collections, computer forensic investigations and the training of team members in the use of forensic
   and eDiscovery software / hardware solutions.

   Additionally, I provide consulting services in the areas of forensic data collection, data analysis, and eDiscovery
   best practices.

   06/2015 – 11/2017
   Computer Forensics Engineer
   DTI Global/Epiq – New York, New York
   • Conducted offline and live forensic collections of ESI which included web mail, file servers, PC, Macs, smart
   phones, and tablets
   • Crafted in depth company-wide documentation detailing collection procedures
   • Updated, tracked, and stored digital evidence on a daily basis
   • Worked hand in hand with clients to understand their point of view in order to better explain challenges and
   difficulties they face within the e-discovery process
   • Conducted forensic examinations of terminated employee’s hard drives using Encase and FTK
   • Recovered data from damaged hard drives using a variety of forensic tools and techniques
   • Mentored and trained team members in both process and techniques
   • Managed and completed on-site acquisitions and divestitures leading teams to collect data from various sources
   including file servers, PC, Macs, smart phones, and tablets
   • Developed excellent analytical and problem-solving skills. Able to perform efficiently and effectively working
   either independently or in a team environment. Consistently met deadlines, quality and performance standards
Case 1:17-cv-06404-BMC-SMG Document 199-2 Filed 10/29/18 Page 2 of 2 PageID #: 4040


   Adam Rogers, CBE | Complete Discovery Source | Forensic Analyst                                      Page 2 of 2



   COMPUTER SKILLS

   • Certified Blacklight Examiner (CBE)
   • Proficient in the use of various computer forensic & security tools including Blacklight, FTK, Cellebrite, Paraben,
   Oxygen, EnCase, Aid4Mail, Axiom, and CAINE.
   • Operating Systems: Windows, OSX

   EDUCATION

   Bloomsburg University of Pennsylvania – Bloomsburg, Pennsylvania
   Bachelor of Science – Digital Forensics; Concentration in Fraud Examination – May 2014

   SPECIALIZED TRAINING

   • BlackBag Technologies, Blacklight Boot Camp                                                        July 2018
